CASCADE FINANCIAL CORPORATION SELECTED FINANCIAL DATA (Dollars in thousands, except per share data) FOR THE YEARS ENDED DECEMBER 31, 2008 2007 2006 2005 2004 Interest income $ 92,571 $ 93,935 $ 82,658 $ 67,802 $ 55,316 Interest expense 46,686 50,540 43,268 31,276 22,919 Net interest income 45,885 43,395 39,390 36,526 32,397 Provision for loan losses 7,240 1,350 1,000 945 675 Net interest income after provision for loan losses 38,645 42,045 38,390 35,581 31,722 Other income 8,884 7,566 6,026 6,333 4,747 Other expense 28,540 26,682 24,586 22,606 20,317 Other than temporary impairment (OTTI) 17,338 - Income before provision for income taxes 1,651 22,929 19,830 19,308 16,152 Net income 2,090 15,546 13,355 13,046 10,785 Dividends on preferred stock 216 - Net income available for common stockholders 1,874 15,546 13,355 13,046 10,785 Earnings per common share, basic (1) 0.16 1.29 1.11 1.09 0.96 Earnings per common share, diluted (1) 0.15 1.27 1.08 1.06 0.93 Book value per common share (1) 10.23 10.15 9.53 8.76 8.06 AT DECEMBER 31, 2008 2007 2006 2005 2004 Assets $ 1,637,319 $ 1,417,588 $ 1,345,254 $ 1,211,784 $ 1,088,955 Loans, net 1,238,733 1,092,776 996,015 867,049 794,466 Cash and securities 309,658 246,548 282,301 278,747 228,644 Deposits 1,006,782 904,896 855,449 795,768 721,908 Other borrowings 212,365 147,512 121,485 66,270 36,356 FHLB advances 249,000 231,000 243,000 236,000 228,000 Preferred stock 36,616 - Common stockholders’ equity 123,506 122,096 115,199 105,193 96,250 Total stockholders’ equity 160,122 122,096 115,199 105,193 96,250 Nonperforming loans 40,278 1,523 851 1,987 532 FINANCIAL RATIOS FOR THE YEARS ENDED DECEMBER 31, 2008 2007 2006 2005 2004 Return on average assets 0.14 % 1.13 % 1.05 % 1.13 % 1.09 % Return on average equity 1.62 13.23 12.24 13.13 13.22 Return on average common equity 1.49 13.23 12.24 13.13 13.22 Return on average tangible common equity 1.87 16.88 16.08 17.82 16.24 Net interest margin 3.20 3.34 3.26 3.35 3.44 Efficiency ratio (2) 52.11 52.36 54.14 52.75 54.70 Dividend payout ratio 175.19 25.98 28.43 25.66 25.81 Average stockholders’ equity to average assets 8.41 8.58 8.55 8.60 8.25 Total risk-based capital to risk-weighted assets 13.26 10.80 11.22 10.86 11.18 Tier 1 capital to average total assets 10.30 8.90 8.99 8.23 8.14 (1) Per common share data is retroactively adjusted to reflect all stock splits and stock dividends.December 31, 2008 is calculated using net income available for common stockholders. (2) The efficiency ratio calculation excludes the OTTI charge of $17.3 million in 2008. This statement has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. 1 MANAGEMENT DISCUSSION AND ANALYSIS The following discussion is provided for the consolidated operations of Cascade Financial Corporation (the “Corporation”) as of December 31, 2008. The Corporation has only one operating subsidiary: Cascade Bank (the “Bank”). The purpose of this discussion is to focus on significant factors concerning the Corporation’s financial condition and results of operations, and to provide a more comprehensive review of the Corporation’s operating results and financial condition than can be obtained from reading the consolidated financial statements alone. This discussion should be read with the consolidated financial statements and the notes thereto. Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 ("PSLRA"). This statement is included for the express purpose of availing the Corporation of the protections of the safe harbor provisions of the PSLRA.The Corporation’s actual results may differ materially from those included in the forward-looking statements.Forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “intend,” “may increase,” “may fluctuate,” and similar expressions or future or conditional verbs such as “will,” “should,” “would,” and “could.”These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions which have been and continue to be in a recession, portfolio growth, the credit performance of the portfolios, including bankruptcies, higher than expected loan delinquency rates, and seasonal factors; changes in general economic conditions including the performance of financial markets, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, of changes in laws and regulations on competition and of demographic changes in target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption of the Corporation of an FFIEC policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legal proceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect the Corporation’s results and are subject to change at any time.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis only as of the date of the statement. The Corporation undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this report. Readers should carefully review the risk factors described in the documents the Corporation files from time to time with the Securities and Exchange Commission. Critical Accounting Estimates Corporations may apply certain critical accounting estimates requiring management to make subjective or complex judgments, often as a result of the need to estimate the effect of matters that are inherently uncertain. The Bank considers its only material critical accounting estimate to be the allowance for loan losses. The Bank believes that the accounting estimate related to the allowance for loan losses is a "critical accounting estimate" because: (1) it is highly susceptible to change from period to period because it requires management to make assumptions about future collectability of loans; and (2) the impact of a sudden large loss could significantly reduce the allowance and would require increased provisions to replenish the allowance, which would negatively affect earnings. At December 31, 2008, the Corporation had $25.1 million in goodwill and other intangible assets as a result of a business combination. Goodwill and other intangible assets with indefinite lives are not amortized but instead are periodically tested for impairment.Management performs an impairment analysis periodically, and at least annually. Management determined that there was no impairment as of December 31, 2008.The valuation is determined using discounted cash flows of forecasted earnings, estimated sales price based on recent observable market transactions and market capitalization based on current stock price. If impairment was deemed to exist, a write-down of the asset would occur with a charge to earnings.The impairment analysis requires management to make subjective judgments.Events and factors that may significantly affect the estimates include, among others, competitive forces, customer behaviors and attrition, changes in revenue growth trends, cost structures, technology, changes in discount rates and specific industry and market conditions. The allowance for loan losses is established through a provision for loan losses charged against earnings. The balance of the allowance for loan losses is maintained at the amount management believes will be adequate to absorb known and inherent losses in the loan portfolio. The appropriate balance of the allowance for loan losses is determined by applying estimated loss factors to the credit exposure from outstanding loans. Estimated loss factors are based on subjective measurements including management’s assessment of the potential losses on adversely classified loans, internal risk classifications, changes in the nature of the loan portfolio, industry concentrations, and the impact of current local, regional and national economic factors on the quality of the loan portfolio.
